774 F.2d 1162
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Alfred E. Grizzell, Plaintiff-Appellant,v.Howard Cook, Penny Bernhardt, Gayle Barber, Robert Moore,Judy Smithson, and one Black Female ClassificationOfficer, Defendants-Appellees.
No. 85-5554
United States Court of Appeals, Sixth Circuit.
9/18/85

M.D.Tenn.
AFFIRMED
ORDER
BEFORE:  ENGEL and MILBURN, Circuit Judges; and WEICK, Senior Circuit Judge.


1
This case has been referred to a panel of the Court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the brief and record, this panel agrees unanimously that oral argument is not needed.  Rule 34(a), Federal Rules of Appellate Procedure.


2
In this action under 42 U.S.C. Sec. 1983, plaintiff contends that the named defendants caused his parole eligibility date to be improperly computed.  The district court dismissed the action without prejudice to refile in a different context in another court.  Plaintiff has appealed.  On appeal, plaintiff has submitted an informal brief and moves for the appointment of appellate counsel.


3
Upon consideration, we find ourselves in agreement with the district court.  Plaintiff's action has, at its core, a challenge to the duration of his confinement.  As such, this cannot be maintained under 42 U.S.C. Sec. 1983.  The appropriate vehicle for this would seem to be federal habeas corpus, 28 U.S.C. Sec. 2254, with its attendant exhaustion requirements.  For this reason and for the reasons advanced in the order on appeal, we affirm.


4
It appearing therefore that the question on which decision of the cause depends is so unsubstantial as not to need further argument, Rule 9(d)(3), Rules of the Sixth Circuit,


5
It is ORDERED that the motion for the appointment of appellate counsel be denied and that the final order of the district court be and it is hereby affirmed.